Filed 4/8/13 In re L.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

In re L.C., a Person Coming Under the                                H038493
Juvenile Court Law.                                                 (Santa Clara County
                                                                     Super. Ct. No. JD19419)
SANTA CLARA COUNTY
DEPARTMENT OF FAMILY AND
CHILDREN‟S SERVICES,

          Plaintiff and Respondent,

          v.

J.M.,

          Defendant and Appellant.


          In this dependency matter, the minor, L.C., was adjudged a dependent child of the
court (Welf. & Inst. Code, § 300, subd. (b)) and her mother‟s boyfriend, J.M., whom L.C.
knew as “daddy,” was found to be her presumptive father (Fam. Code, § 7611, subd.
(d)).1 The juvenile court later vacated its finding of presumed fatherhood, concluding
that a 2009 paternity judgment in favor of R.C. conclusively rebutted the presumption
that J.M. was the father. J.M. appeals. L.C. joins his argument on appeal. We shall
affirm.
                         I.        FACTUAL AND PROCEDURAL BACKGROUND
          This case involves two dependency petitions, one filed in 2009 and the instant
petition filed in 2012.

          1
              Further undesignated section references are to the Family Code.
       L.C. lived with mother, J.M., and her half sibling, A.M. (J.M.‟s biological child),
from 2008, when L.C. was six months old, to 2010, when J.M. and mother broke up.
Sometime in 2008, J.M. went to jail and mother struggled with caring for L.C. by herself.
She put L.C. in the care of R.C., L.C.‟s biological father. It was during the time that R.C.
supposedly had custody of L.C. that the 2009 dependency was filed.
       The report filed for the initial hearing in the 2009 case states, “Paternity is not
established. [R.C.] reports that he did not sign the declaration of paternity after the child
was born. Both parents are requesting a paternity test.” During proceedings on March 9,
2009, mother‟s counsel stated that “[mother] is not opposed to presumed father status for
[R.C.].” Father‟s counsel replied, “Your Honor, my client has been seeking presumed
father status since the initial hearing and so we‟re happy to hear mother is not contesting
that anymore.” Counsel for L.C. and counsel for the Santa Clara County Department of
Family and Children‟s Services (Department) each stated they had “no objection” to R.C.
having status as a “presumed father.” The juvenile court signed and filed a “Parentage-
Findings and Judgment” declaring R.C. to be the “legal parent” of L.C. R.C. was offered
reunification services but did not participate. Mother ultimately reunited with L.C. and
was awarded legal and physical custody. Visitation with R.C. was to be arranged by the
parents.
       In February 2010, in proceedings in family court, the Santa Clara County
Department of Child Support Services obtained a “Judgment Regarding Parental
Obligations” ordering R.C. to pay mother “$0.00/ZERO” per month child support and to
make efforts to find work. The family court “found paternity had been established by the
Juvenile Court.”
       When the instant case commenced in February 2012, R.C.‟s whereabouts were
unknown. In a report filed for the initial hearing the reporter notes, “It is believed that in
2009, the Court found [R.C.] a presumed father for the child, as paternity testing revealed
he was the biological father.” R.C. was identified at the outset of the instant matter to be

                                              2
L.C.‟s biological father. L.C. thought of J.M. as her father. She had lived with him and
mother when they were together and J.M. had regularly visited L.C. and A.M. after the
breakup. L.C. thought of J.M., A.M. and J.M.‟s mother as her family. R.C. had not
maintained visitation with L.C. Indeed, L.C. did not know who R.C. was.
       The instant matter arose following a welfare check at mother‟s home during which
police officers found mother to be under the influence of drugs and the home to be unsafe
for the children. J.M. was unable to care for the girls as he was participating in “prop 36
services” following a 2010 conviction for illegal possession of drugs. On February 16,
2012, the juvenile court detained L.C. and A.M. and ordered them to be placed with
J.M.‟s mother. The court found J.M. to be A.M.‟s presumed father based upon a
voluntary declaration of paternity and to be L.C.‟s presumed father under section 7611,
subdivision (d).
       The Department eventually located R.C. in Oceano where he had been living for
the last several years. He was steadily employed and claimed to have maintained his
sobriety since 2006. He had been paying child support for L.C. for the preceding one and
one-half to two years. He told the Department that he was ready to assume custody of
L.C.
       When the paternity issue came before the juvenile court, the court set aside its
finding that J.M. was the presumed father, concluding that the court was bound by the
prior judgment granting R.C. “presumed father status.” Citing section 7612, subdivision
(c), the court held that the presumption of paternity in favor of J.M. was rebutted, as a
matter of law, by “[R.C.‟s] paternity judgment, which was obtained prior to the presumed
father determination as to [J.M.].” Citing In re Cheyenne B. (2012) 203 Cal.App.4th
1361, 1376, 1378, the court noted that the existence of a “paternity judgment” does not
require the court to find the man to be the presumed father for purposes of a dependency
proceeding. But R.C. had been previously declared to be a presumed father in the earlier
dependency and the parties had presented no authority to support the argument that the

                                              3
prior finding could be overridden in a subsequent dependency. Accordingly, the juvenile
court vacated the order declaring J.M. to be the presumed father and held that R.C. was
L.C.‟s presumed father.
       J.M. appeals from that ruling and L.C. joins his argument. They maintain that the
child support order was not binding and that the juvenile court abused its discretion in
failing to hold a hearing under section 7611 to redetermine the presumed-father issue.
                                       II.     DISCUSSION
                                  A.         Legal Framework
       “Paternity disputes are governed by a conglomeration of three sets of laws: The
Uniform Parentage Act (Fam. Code, §§ 7600-7730, hereafter the UPA), the Uniform Act
on Blood Tests to Determine Paternity (§§ 7550-7557), and other Family Code sections
enacted by the Legislature (§§ 7540-7541, 7570-7577). Under the UPA, a man is
„presumed to be the natural father of a child‟ if he meets certain conditions described in
section 7611.” (In re Jesusa V. (2004) 32 Cal.4th 588, 628 (dis. opn. of Kennard, J.)
(Jesusa V.), fn. omitted.) Under section 7611 a man is presumed to be the natural father
if he made a voluntary declaration of paternity (§ 7570 et seq.) or is a nonsterile husband
who cohabited with the mother at the time of conception (§ 7540 et seq.). A man may
also be the presumed father in four additional circumstances described by subdivisions
(a) through (d) of section 7611: “(a) He and the child‟s natural mother are or have been
married to each other and the child is born during the marriage, or within 300 days after
the marriage is terminated . . . . [¶] (b) Before the child‟s birth, he and the child‟s natural
mother have attempted to marry . . . . [¶] (c) After the child‟s birth, he and the child‟s
natural mother have married, or attempted to marry, . . . [¶] (d) He receives the child into
his home and openly holds out the child as his natural child.”
       In the dependency system, fathers are classified as alleged, natural, presumed, and
de facto. (In re A.A. (2003) 114 Cal.App.4th 771, 779.) Only presumed fathers are
entitled to reunification services and, in appropriate cases, custody of the child. (In re

                                                 4
Jerry P. (2002) 95 Cal.App.4th 793, 801.) Presumed fathers are those that meet the
criteria set forth in section 7611. “Although more than one individual may fulfill the
statutory criteria that give rise to a presumption of paternity, „there can be only one
presumed father.‟ ” (Jesusa V., supra, 32 Cal.4th at p. 603.)
       As pertinent here, a presumption arising under section 7611 “is a rebuttable
presumption affecting the burden of proof and may be rebutted in an appropriate action
only by clear and convincing evidence.” (§ 7612, subd. (a).) If two or more conflicting
presumptions arise under section 7611, a court must reconcile these competing interests
under section 7612, and under that section “the presumption which on the facts is
founded on the weightier considerations of policy and logic controls.” (Id. subd. (b).)
“The presumption under Section 7611 is rebutted by a judgment establishing paternity of
the child by another man.” (Id. subd. (c).)
                              B.      The Paternity Judgment
       J.M. argues that the 2010 child support order does not qualify as a “judgment
establishing paternity” under section 7612, subdivision (c). Our analysis turns upon
interpretation of the statute and is subject to our independent review. (In re Levi H.
(2011) 197 Cal.App.4th 1279, 1286.) Our aim is to determine the intent of the
Legislature. In so doing, we look first to the words of the statute, giving them their usual
and ordinary meaning. (Ibid.)
       “Section 7612, subdivision (c), provides that a paternity presumption under section
7611 „is rebutted by a judgment establishing paternity of the child by another man.‟ The
plain language of that subdivision refers to a judgment, not merely a finding regarding
biological tests used to determine if a man is the child‟s natural father. [Citation.] This
distinction is critical. In enacting section 7612, subdivision (c), the Legislature
established a categorical rule that allows a presumption of fatherhood to be rebutted when
a judgment of paternity already exists, thereby preventing the court from determining
parentage if it had previously been judicially determined. [Citations.] Stated another

                                              5
way, a section 7611 presumption is rebutted by a prior judgment because that „judgment
acts to preclude the issue of paternity from being redetermined.‟ ” (In re P.A. (2011) 198
Cal.App.4th 974, 982.)
       Although J.M. challenges the effect of the 2010 child support order, the 2009
judgment declaring R.C. to be L.C.‟s legal father is more pertinent. That judgment arose
from the parties‟ 2009 agreement that R.C. was L.C.‟s presumed father. Indeed, the
record contains both the reporter‟s transcript of the proceedings at which mother, R.C.
and L.C. all agreed to the court‟s declaring R.C. to be the presumed father and a copy of
the “Parentage-Findings and Judgment” declaring R.C. to be her “legal parent.”
       There is no dispute that a stipulated judgment of paternity rebuts a presumption of
parenthood arising under section 7611, subdivision (d). (Barkaloff v. Woodward (1996)
47 Cal.App.4th 393, 399 (Barkaloff).) As the Barkaloff case explained, although
Barkaloff claimed to be a presumed natural father under section 7611, subdivision (d),
“the section 7611, subdivision (d) presumption was conclusively rebutted under section
7612 by a stipulated „judgment of paternity of the child (Cassie) by another man
(Garcia).‟ Once the presumption of „natural father‟ was rebutted, Barkaloff was not a
„natural father‟ under the UPA.” (Barkaloff, supra, at p. 399.)
       Whether or not the 2010 child support judgment qualifies as a “judgment
establishing paternity” within the meaning of section 7612, subdivision (c), the
“Parentage Findings and Judgment” certainly falls within the plain language of the
statute. Accordingly, there was no error in the juvenile court‟s conclusion that the
presumption in favor of J.M. was rebutted by the prior judgment. And, because the
juvenile court did not err in setting aside its finding that J.M. was the presumed father, we
need not reach J.M.‟s argument that the court should have held a hearing to determine
which presumption should prevail.
       L.C. joins J.M.‟s argument and adds her own contention that the statutory scheme
deprives her of her constitutional right to due process because it does not allow for

                                             6
reconsideration of the prior paternity judgment. Following the statutory scheme, she
says, “deprived [her] of the right to reunify with the person she considered to be her
father.” The fault in the argument lies in her premise, which is that the juvenile court
erred in 2009 in finding R.C. to be her presumed father. Thus, her argument amounts to a
collateral attack upon a judgment that was final long ago, one to which L.C. expressly
declined to object at the time it was entered. Appellate structure “places a high premium,
as it must, on predictability. No legal system is worth anything unless it provides for
stable, final judgments, which can only be attacked in limited, definable ways. Build too
much play into the system and, legally speaking, the fabric of time and space will
collapse. [¶] But there are countervailing concerns. Each dependency case involves an
innocent child, whose life is tossed about by a whole industry of well-meaning adults, of
whom all levels of court are a part. And courts must not lose sight of the purpose of the
dependency system in the first place. „[T]he paramount concern of the appellate court in
all dependency proceedings is for the protection and welfare of the child.‟ ” (In re
Jayson T. (2002) 97 Cal.App.4th 75, 88, disapproved on another point in In re Zeth S.
(2003) 31 Cal.4th 396, 413-414.)
       Section 7612, subdivision (c), as the Legislature wrote it, is a sound rule. A rule
precluding serial redeterminations of parentage is more conducive to stabilizing a child‟s
life than the contrary rule would be. The countervailing concern, the realities of a child‟s
day-to-day life, may sometimes require the juvenile courts to adapt their orders to take
those realities into account. Our juvenile courts are well equipped to do that. Indeed, by
refusing to find J.M. to be a presumed father, the juvenile court may have deprived J.M.
of the right to reunification services, but it did not necessarily deprive L.C. of her right to
be placed with him. J.M. need not be a presumed father to qualify for placement as a
nonrelated extended family member (Welf. & Inst. Code, § 362.7) or be declared L.C.‟s




                                               7
de facto parent (Cal. Rules of Court, rule 5.502(10)). In other words, L.C.‟s ability to
maintain her relationship with J.M. depends in large part upon J.M.2
                                     C.     Disposition
       The order of the juvenile court setting aside its declaration that J.M. is the
presumed father of L.C. is affirmed.




                                                                Premo, J.



       WE CONCUR:




              Rushing, P.J.




              Elia, J.




       2
          L.C. implies that the trial court erred by naming R.C. the presumed father, a
conclusion that is not compelled by section 7612, subdivision (c). (See In re Cheyenne
B., supra, 203 Cal.App.4th at p. 1378.) According to L.C., she was prejudiced by the
ruling because it gives R.C. the right to “reunify” when he had played practically no part
in her life at all. At L.C.‟s request, we have taken judicial notice of subsequent juvenile
court orders terminating reunification services for R.C. Thus, the alleged prejudice no
longer exists.

                                              8